Barbows, J.
The case is presented upon an agreed statement of facts not essentially different from those reported in Bean v. Soper, 56 Maine, 297, except in one particular.
There, it appears by the opinion that all parties interested had been summoned. Elsewhere it is stated that the owners of the logs were duly notified and appeared. As we understand that case, the notice required by the statute which provides these liens and regulates the mode in which they are to he enforced was duly given.
*488Here, no notice ordered by the court was given, but at the term at which the writ was returnable an attorney, representing the firm of Shaw & Ayer, styled, in the agreed statement, “ claimants as log-owners,” appeared and answered to the action. Elsewhere in the agreed statement they are spoken of as “ owners or claimants.” If we could have judicial knowledge that Shaw & Ayer were in fact the owners as well as the claimants of the logs we should see little occasion to trouble ourselves about the sufficiency of a notice which, so far as they are concerned, at least, was effectual in causing their appearance, since which there have been two general imparlances at nisi ¡mus, and no complaint of any defect of notice until the case is presented here for a hearing.
Nor would there be any difficulty, if the required statute notice had been given, in our drawing the inference, in the absence of anything tending to a different conclusion, that the logs described in the declaration and in the officer’s return were the identical logs upon which the plaintiff worked and had a lien. Enough, at all events, is admitted to make a prima facie case for the plaintiff so far as the parties who have appeared are concerned.
But under all the practical difficulties which inevitably attend the enforcement of liens upon one man’s property for the debt of another, we do not think it sound policy to dispense with any of the statute requirements. In the absence of notice we can render no judgment that would protect the officer in making sale of these logs, if it turned out that Shaw & Ayer were not the owners, but only the claimants, which is all that this case really shows.
Any loose practice with regard to these liens must almost certainly result in litigation. The Legislature have prescribed a definite and simple mode by which the logs can be appropriated as against all the world to the payment for the work which has been done upon them. When notice, such as is contemplated in the statute, to all interested as owners in the logs attached, has been given, a valid judgment can be rendered which will not' subject innocent parties acting under it to further litigation. Much ingenuity is yearly expended in devising “ how not to do ” what the law requires. It is a work to which the court cannot lend its aid.
*489In tliu case before us tlie defect of notice is tlie only real defect to which our attention has been called. For reasons already adverted to it is one of which the parties who appear here, to defend cannot complain. Justice obviously requires that the agreed statement should be discharged and the case remanded to the court at nisi -prius to enable the plaintiff to proceed regularly to enforce bis lien according to the statute. R. S., c. 91, § 35. In the very nature of things that notice must always bo a public notice as wrell as a specific notice to parties supposed to be the owners, because tlie court can never determine who are owners upon the mere suggestion of tlie plaintiff or of those who appear as claimants, and who may or may not be the owners who must be notified in conformity with the statute in order to have a valid judgment. We cannot proceed to determine who are the owners until such notice has been given as will bind the owners whoever they may be. Agreed statement diseharged.

Case remanded for notice to the log-owners.

Appleton, C. J.; Cutting, Walton, DicKeuson, and PeTERS, JJ., concurred.